     Case 5:14-cv-00487-VBF-PJW Document 70 Filed 06/01/20 Page 1 of 2 Page ID #:594



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10    EARL ROSE,                             )   CASE NO. ED CV 14-487-VBF (PJW)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING REPORT AND
                                             )   ADOPTING FINDINGS, CONCLUSIONS,
12                v.                         )   AND RECOMMENDATIONS OF UNITED
                                             )   STATES MAGISTRATE JUDGE, AND
13    NEIL MCDOWELL,                         )   DENYING CERTIFICATE OF
                                             )   APPEALABILITY
14                      Respondent.          )
                                             )
15
16          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
17    Petition, records on file, and the Report and Recommendation of the
18    United States Magistrate Judge.        Further, the Court has engaged in a
19    de novo review of those portions of the Report to which Petitioner has
20    objected.    The Court accepts the Report and adopts the findings,
21    conclusions, and recommendations of the Magistrate Judge.
22          Further, for the reasons stated in the Report and
23    Recommendation, the Court finds that Petitioner has not made a
24    substantial showing of the denial of a constitutional right and,
25    therefore, a certificate of appealability is denied.           See 28 U.S.C.
26
27
28
     Case 5:14-cv-00487-VBF-PJW Document 70 Filed 06/01/20 Page 2 of 2 Page ID #:595



 1    § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S.
 2    322, 336 (2003).
 3
 4    Date: June 1, 2020
 5
                                                 VALERIE BAKER FAIRBANK
 6                                            UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
